5. Requesting an opinion from the Court of Justice on the compatibility with the Treaties of the Protocol on the EU-Morocco Fisheries Partnership Agreement (
author. - Mr President, the motion seeks to refer the protocol for an opinion to the Court. The purpose of this, the sole purpose of this, is to test the compatibility of the agreement with our Treaty obligation to respect the international law. The effect of the reference will not be to suspend the present agreement. The reference could set a precedent, but Parliament has a clear duty to establish the integrity of all the treaties.